internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09-plr-122264-00 date date legend taxpayer country company year state spouse son year company property a b date trust c continent plr-122264-00 dear we received your representative’s letter dated date requesting rulings regarding application of the rules for a qualified_personal_residence_trust under sec_2702 of the internal_revenue_code this letter responds to your request the facts and representations submitted are summarized as follows taxpayer is a citizen of country taxpayer was employed by company in country and over the course of his career he accepted various positions that required his relocation to other countries in year taxpayer joined the senior management of company in state and taxpayer spouse and son applied for and obtained green cards became lawful permanent residents of the united_states in year taxpayer accepted a senior management position with company in country taxpayer is the sole owner of property which is located in state and consists of a acres of land property is improved by a single-family residence containing approximately b square feet of living space with a waterfront view and a swimming pool property consists of one parcel on the local_tax map and is assessed as a single lot for property_tax purposes other residential properties in the area are of substantially the same size and character taxpayer represents that he and his family have used_property as their personal_residence and property has never been nor will it ever be used as rental property taxpayer further represents that no commercial activity of any type has ever been conducted on property on date taxpayer transferred his entire_interest in property to trust the terms of which are intended to satisfy the requirements of sec_25_2702-5 of the gift_tax regulations as a qualified_personal_residence_trust qprt the trust will terminate upon the earliest of c years from the date it was established or the date of taxpayer’s death taxpayer intends to timely file form_709 united_states gift and generation- skipping transfer_tax return to report this gift in trust taxpayer represents that he and spouse intend to surrender their green cards and return to country within the next two years taxpayer further represents that son is presently attending college in continent and plans to continue his education there when taxpayer and spouse return to country taxpayer and spouse will continue to utilize property as their united_states residence and anticipate spending several weeks or months at the residence primarily during the summer and holidays taxpayer represents that property will not be used for any other purpose than that of taxpayer’s personal_residence and will be available at all times for his use the preamble of trust provides that taxpayer irrevocably conveys to trustees in trust the property described on the schedule attached to the trust such property plr-122264-00 consisting of real_property together with taxpayer’s personal_residence located thereon and any other_property that the trustees are permitted to receive or acquire by the provisions of the instrument article fourth provides except as otherwise permitted by sec_25_2702-5 that during the term of the trust created by article second the trustees shall be prohibited from holding any asset in such trust other than one residence to be used as a personal_residence by taxpayer article second paragraph a provides that it is taxpayer’s intention to create a qualified_personal_residence_trust within the meaning of sec_2702 and sec_25_2702-5 article second paragraph a provides that taxpayer shall have the right to the exclusive use possession and enjoyment of any personal_residence held by the trustees in such trust article second paragraph a provides that the trustees shall distribute the net_income if any of such trust to taxpayer at the end of each calendar_quarter article second paragraph a provides that the trustees shall not distribute any portion of the income or principal of such trust to any person other than taxpayer during the term of such trust provided however that nothing in this paragraph shall be construed to prevent the payment by the trustees of expenses properly payable by such trust article second paragraph a provides that the trustees shall distribute to taxpayer at the end of each calendar_quarter any portion of the principal of such trust which is in excess of the amount permitted to be held by the trustees in such trust in accordance with the provisions of sec_25_2702-5 article second paragraph a a provides that commencing upon the date if any during the term of such trust on which the residence held in such trust ceases to be a personal_residence of taxpayer the trustees shall administer the then principal of such trust in accordance with the provisions of article third and the subsequent provisions of this instrument provided however that such cessation shall be deemed to occur only if and when it is deemed to occur in accordance with the provisions of sec_25_2702-5 and only such portion of the principal as is required by sec_25_2702-5 to be so administered shall be so administered article second paragraph a b provides that if the residence held in such trust is sold or destroyed without such cessation being deemed to occur the trustees shall administer any net sales or insurance proceeds in excess of those used to purchase or build a successor personal_residence for taxpayer within the time required by sec_25_2702-5 in accordance with the provisions of article third and the subsequent provisions of this instrument but only if and to the extent required by sec_25_2702-5 plr-122264-00 article second paragraph a provides that the trustees may not sell or otherwise transfer directly or indirectly all or any part of such personal_residence to taxpayer spouse any trust which is treated as owned by taxpayer and or spouse for income_tax purposes or any entity controlled by taxpayer or spouse article second paragraph a provides that such trust shall terminate on the first to occur of the c year anniversary of the establishment of the trust or the date of taxpayer’s death article second paragraph a a provides that if taxpayer dies on or before the termination_date the trustees shall distribute the then principal of such trust together with all net_income to the executors and administrators of taxpayer’s estate article second paragraph a b provides for distribution of trust assets if taxpayer is living on the day after the termination_date article second paragraph a b i provides that the trustees shall distribute to taxpayer any portion of the trust assets that was held for the payment of expenses but only to the extent required by sec_25_2702-5 article second paragraph a b ii provides that the trustees shall distribute to taxpayer all of the net_income on hand or accrued at the close of business on the termination_date article second paragraph a b ii a provides that subject_to the provisions of paragraph a of this article if spouse is living on the distribution date the trustees shall hold the property in further trust for the benefit of spouse and son article second paragraph b provides that upon the death of spouse such trust shall terminate thereupon the trustees shall distribute the then principal of such trust to son if he survives spouse or to the executors or administrators of son’s estate if he does not survive spouse article third provides provisions addressing administration of the trust principal after cessation of use as a personal_residence article third provides that the trustees shall hold the property if any to be administered in accordance with the provisions of article third in further trust and that the trustees shall distribute to taxpayer in each taxable_year of such trust an annuity amount determined under sec_25_2702-5 the provisions of sec_25_2702-3 are incorporated to establish and administer the trust share as a qualified_annuity_interest article fourth paragraph e provides that anything in the prior provisions of the instrument to the contrary notwithstanding to the extent permitted by sec_25_2702-5 during the term of the trust created by article second a of this instrument the trustees may hold cash or cash equivalents as an asset of such trust but not in excess of the amount required a for the payment of trust expenses already incurred or reasonably expected to be incurred within six months of the receipt of the cash by the trustees b for improvements to the personal_residence to be paid for within six months of the receipt of the cash by the trustees c for the purchase of a personal_residence within three months of the date of this instrument or d for the plr-122264-00 purchase of a personal_residence within three months of the receipt of the cash by the trustees if the trustees shall have previously entered into a contract to purchase said personal_residence article fourth paragraph e provides that the trustees may hold the proceeds of the sale of any personal_residence including the net_income therefrom for a period of not more than two years from the date of such sale if such proceeds are to be used within such period to purchase another residence to be used as a personal_residence by taxpayer during the term of such trust and may hold insurance proceeds paid to the trustees as a result of damage to or the destruction of any personal_residence for a period of not more than two years if such proceeds are to be used for the repair improvement or replacement of said personal_residence article fourth paragraph f provides that the interest of taxpayer in any trust created by this instrument shall not be subject_to commutation prepayment you have requested the following rulings property satisfies the requirements of sec_2702 and sec_25_2702-5 trust satisfies the requirements of sec_25_2702-5 and therefore the transfer is a transfer to a qualified_personal_residence_trust taxpayer’s transfer of the contingent_remainder interest in trust is a completed_gift for federal gift_tax purposes the value of which is equal to the fair_market_value of property transferred to trust minus a the present_value of taxpayer’s retained income_interest in property determined under sec_7520 and b taxpayer’s retained contingent reversion in property determined under sec_7520 and taxpayer’s surrender of his green card and repatriation to country which will likely occur during the term of the retained_interest in trust will not cause trust to fail the requirements of sec_2702 or sec_25_2702-5 sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in the trust retained by the transferor or any applicable_family_member as defined in sec_2701 is determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero the value of any retained_interest that is a qualified_interest shall be determined under sec_7520 sec_2702 provides that sec_2702 does not apply to any transfer if the transfer involves the transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in such trust sec_25_2702-5 provides in part that sec_2702 does not apply to a transfer in trust meeting the requirements of this section a transfer in trust meets the plr-122264-00 requirements of this section only if the trust is a personal_residence_trust as defined in paragraph b of this section a_trust meeting the requirements of a qualified_personal_residence_trust as defined in sec_25_2702-5 is treated as a personal_residence_trust sec_25_2702-5 provides that a qualified_personal_residence_trust is a_trust meeting all the requirements of sec_25_2702-5 these requirements must be met by provisions in the governing instrument and these governing instrument provisions must by their terms continue in effect during the existence of any term_interest in the trust sec_25_2702-5 provides that for the purposes of sec_25_2702-5 a personal_residence of a term holder is either a the principal_residence of the term holder within the meaning of sec_1034 b one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or c an undivided fractional interest in either sec_25_2702-5 provides that a personal_residence may include appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence’s size and location the fact that a residence is subject_to a mortgage does not affect its status as a personal_residence the term personal_residence does not include any personal_property eg household furnishings sec_25_2702-5 provides that the governing instrument must require that income of the trust be distributed to the term holder not less frequently than annually sec_25_2702-5 provides that the governing instrument must prohibit distributions of corpus to any beneficiary other than the transferor prior to the expiration of the retained term_interest sec_25_2702-5 provides that in general except as otherwise provided in paragraphs c ii and c of this section the governing instrument of a qualified_personal_residence_trust must prohibit the trust from holding for the entire term of the trust any asset other than one residence to be used or held for use within the meaning of paragraph c i of this section as a personal_residence of the term holder the residence under sec_25_2702-5 the trust may hold certain assets listed in that section in addition to the personal_residence sec_25_2702-5 provides that the governing instrument must prohibit commutation prepayment of the term holder’s interest sec_25_2702-5 provides that the governing instrument must provide that a_trust ceases to be a qualified_personal_residence_trust if the residence ceases to be used or held for use as a personal_residence of the term holder under the plr-122264-00 regulation a residence is held for use as a personal_residence of the term holder so long as the residence is not occupied by any other person other than the spouse or a dependent of the term holder and is available at all times for use by the term holder as a personal_residence sec_25_2702-5 provides that the governing instrument must provide that within thirty days after the date on which the trust has ceased to be a qualified_personal_residence_trust with respect to certain assets either a the assets be distributed outright to the term holder b the assets be converted to and held for the balance of the term holder’s term in a separate share of the trust meeting the requirements of a qualified_annuity_interest or c in the trustee’s sole discretion the trustee may elect to comply with either paragraph c i a or b of this section pursuant to their terms if the assets are to be converted to and held as a qualified_annuity_interest the governing instrument must contain all the provisions required by sec_25_2702-3 with respect to a qualified_annuity_interest sec_25_2702-5 provides that the governing instrument must prohibit the trust from selling or transferring the residence directly or indirectly to the grantor the grantor’s spouse or an entity controlled by the grantor or the grantor’s spouse during the retained term_interest of the trust or at any time after the retained term_interest that the trust is a grantor_trust sec_2501 imposes a tax computed as provided in sec_2502 for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the gift_tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible under sec_25_2511-1 if a donor transfers by gift less than his entire_interest in property the gift_tax is applicable to the interest transferred the tax is applicable for example to the transfer of an undivided half interest in property or to the transfer of a life_estate when the grantor retains the remainder_interest or vice versa sec_25_2511-2 states that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or the benefit of another the gift is complete sec_2512 provides that if a gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_25_2512-5 provides that when the donor transfers property in trust or otherwise and retains an interest therein generally the value_of_the_gift is the value plr-122264-00 of the property transferred less the value of the donor’s retained_interest however if the donor transfers property after date to or for the benefit of a member of the donor’s family the value_of_the_gift is the value of the property transferred less the value of the donor’s retained_interest as determined under sec_2702 if the donor assigns or relinquishes an annuity life_estate remainder or reversion that the donor holds by virtue of a transfer previously made by the donor or another the value_of_the_gift is the value of the interest transferred under sec_2702 the value of any retained_interest that is not a qualified_interest is treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 under sec_7520 the value of any annuity any interest for life or a term of years or any remainder or reversionary_interest is determined under tables prescribed by the secretary based on the facts submitted and representations made we conclude that property satisfies the requirements of a personal_residence as set forth in sec_2702 and sec_25_2702-5 the provisions of trust satisfy the requirements of sec_25_2702-5 accordingly trust is a qualified_personal_residence_trust pursuant to sec_25_2702-5 and taxpayer’s transfer qualifies as a transfer to a qualified_personal_residence_trust accordingly the value_of_the_gift is determined under sec_2512 without regard to sec_2702 based upon the facts submitted and representations made we conclude that taxpayer’s transfer of property to trust constitutes a completed_gift for gift_tax purposes the value_of_the_gift determined under sec_25_2512-5 is the fair_market_value of property as of the date of transfer minus a the present_value of taxpayer’s retained term_interest_in_property determined under sec_7520 and b the present_value of taxpayer’s retained contingent reversion in property determined under sec_7520 in addition taxpayer’s surrender of his green card and repatriation to country during the term of his retained_interest in trust will not cause trust to fail the requirements of sec_2702 or sec_25_2702-5 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to this matter a copy is enclosed for that purpose except as specifically ruled herein we express or imply no opinion on the plr-122264-00 federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion on the federal tax consequences of the transaction under sec_877 sec_2107 and sec_2501 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely melissa c liquerman acting branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
